Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is the examiner’s statement of reasons for allowance:

Ferguson US PGPub: US 2019/0004532 A1 Jan. 3, 2019.

Providing supplemental identification abilities to an autonomous vehicle system. The vehicle is also configured to receive an indication of an object confirmation of the subset of the data. Based on the object confirmation of the subset of the data, the processor may alter the control of the vehicle by the control system (ABSTRACT, Figs. 1/sensor system 104, 1/obstacle avoidance system 144, 2/202, 3, paragraph 0004). The object may be a person located near the side of the road, the autonomous vehicle may attempt to identify whether the person is just someone walking in the road or if the person is attempting to direct traffic and whether he or she is signaling the autonomous vehicle to drive or to stop. The autonomous vehicle could detect that this is likely an unusual event and send a camera image (or several, and/or other sensor feeds) to a human operator that 
The human operator may be located within the autonomous vehicle, such as a passenger in the passenger seat or a person sitting in the driver's seat (paragraph 0081).

Nakjima US PGPub: US 2014/0358418 A1 Dec. 4, 2014.

The drive assist device 100 may determine whether the detection target is a vehicle or a human using the captured image, and controls activity safety operation depends on characteristics of the detection target as well as information indicating the detected distance to the detection target (paragraph 0034). Based on the captured image obtained by the image capturing element 10, the vehicle controller 61 determines whether the detection target in the captured image is a human, vehicle, or lane. In this example, the captured image may be one image or a plurality of images (paragraph 0056).
Different braking control may be provided between city speed driving, urban speed driving and when a pedestrian is detected. The vision system may provide various features and different types of braking - responsive to different image processing - depending on the driving environment and whether a vehicle or pedestrian is detected by the vision system (paragraph 0030).


Kubo US PGPub: US 2007/0053551 A1 Mar. 8, 2007.

A driving support apparatus that notifies the driver of the risk of collision in advance by means of sound or video image perceptible by a human, the danger of the collision is avoided (ABSTRACT, Fig. 1/mobile object 2, paragraph 0014).
With the engine turned on ST1, the vehicle 1 starts image taking ST2. An optical flow of a mobile object in the picture information being taken and traveling direction data of the host vehicle are detected ST3. It is determined whether there is a mobile object having a potential for collision with the host vehicle on the basis of the data detected at ST3/ST4 (paragraph 0032).

Taguchi US PGPub: US 2019/0137999 A1 May 9, 2019.

An autonomous running vehicle transmits a camera image around the vehicle photographed by a camera to a remote monitoring center. The remote monitoring center determines, when the autonomous running vehicle automatically stops, whether or not the run of the autonomous running vehicle is permitted to restart on the basis of the received camera video. When it is determined that the autonomous running vehicle can be restarted, a departure signal is transmitted to the autonomous running vehicle. When the departure signal is received from the remote monitoring center, the autonomous running vehicle restarts running (ABSTRACT, Figs. 2, 4, 8).

Kobayashi US PGPub: US 2019/0317491 A1 Oct. 17, 2019.

In a remote-operation apparatus, a communication circuit receives, from an autonomous vehicle via a network, detection data indicating circumstances of an area around the autonomous vehicle. A display displays an image of the area around the autonomous vehicle generated based on the received detection data. The communication circuit transmits, via the network to the autonomous vehicle that is being remotely operated, a control command including an amount of operation obtained by correcting, based on characteristics of the autonomous vehicle, an amount of operation applied to an operation accepter by a remote operator (ABSTRACT, Figs. 1/10, paragraph 0005). An emergency stop represents a stop resulting from autonomous travel becoming impossible, and is made due to events such as a sudden approach of a person, a bicycle, and the like, a sudden stop of a preceding vehicle, cut-in by another vehicle, and a communication failure (paragraph 0031).




Stentz US PGPub: US 2019/0257661 A1 Aug. 22, 2019.

A system can analyze a sensor view of a surrounding area of a self-driving vehicle SDV. Based on analyzing the sensor view, the system can determine that a decision point along a current route of the SDV exceeds a predetermined risk threshold, and diverge the SDV from the current route based at least in part on the decision point exceeding the predetermined risk threshold (ABSTRACT, Figs. 1, 3, paragraph 0012). The control system 120 can utilize specific sensor resources in order to autonomously operate the SDV 100 in a variety of driving environments and conditions. For example, the control system 120 can operate the SDV 100 by autonomously operating the steering, acceleration, and braking systems 172, 174, 176 of the SDV 100 to a specified destination. The control system 120 can perform vehicle control actions - e.g., braking, steering, accelerating etc., and route planning using sensor information, as well as other inputs (paragraph 0027). As the SDV 100 travels along a given route, the perception engine 140 can access a current localization map 133 of a current road segment to compare the details of the current localization map 133 with the sensor data 115 in order to detect and identify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like (paragraph 0032).

The perception and prediction engines 281 can receive the sensor data 273 from the various sensor systems of the SDV 201, and provide the vehicle control system 285 with outputs such as alerts and indications corresponding to detected objects of interest, such as proximate vehicles, pedestrians, obstacles, traffic signals, road signs, and the like. The vehicle 310 can process image data or sensor data, corresponding to the sensor views 303 from one or more sensors in order to detect objects that are, or may potentially be, in the path of the vehicle 310. The vehicle accurately detect the presence of objects in the environment 300, allowing eth vehicle to safely navigate the route while avoiding collisions with other objects (paragraphs 0053, 0063, 0064).

Allan US PGPub: US 2018/0095466 A1 Apr. 5, 2018.

System and method for controlling a vehicle, comprising: an obstacle management method includes receiving, via one or more sensing devices, sensor data relating to an environment associated with a vehicle, wherein the vehicle is substantially stationary and has an intended path corresponding to entering a traffic flow of a first lane. Determining the presence of an obstacle that at least partially occludes a view of the first lane by a first sensing device of the one or more sensing devices, and positioning, with a processor, the vehicle with respect to the obstacle to improve the view of the first lane by the first sensing device without significantly obstructing the first lane. The first lane is then monitored via the first sensing device to determine when the intended path clear (ABSTRACT, Figs. 1, 4 – 6, paragraph 0005).
An AV 10 that is stopped or substantially stationary within a lane 420 at an intersection. AV 10 is waiting for lane 410 to be sufficiently clear that it can turn right into traffic from a minor road - lane 420 (Fig. 4, paragraph 0063). 
An obstacle 408 – e.g., a large tree, blocks or occludes to some extent the field of view 502 of sensing devices of AV 10, thus reducing the ability for AV 10 to observe traffic within lane 41 (paragraph 0064).

AV 10 has been positioned such that a front portion 561 of AV 10 extends slightly beyond a line 562 of the intersection, and its pose has been adjusted such that its longitudinal axis is non-parallel to lane 410 by a small angle as shown (Fig. 5, paragraph 0066).
An obstacle management system 100 can then monitor oncoming traffic and determine when lane 410 is sufficiently clear that AV 10 may enter the traffic flow along a path 602 as shown in FIG. 6 and continue along its originally intended path. An obstacle 408 might be another vehicle - e.g., a parked vehicle, a building or other permanent structure, a group of pedestrians, natural flora, signage, construction-related objects, or the like (Fig. 6, paragraph 0067).

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system, comprising: an autonomous vehicle comprising at least one vehicle sensor located on the autonomous vehicle and configured, when the autonomous vehicle is stopped, to observe a first field-of-view comprising at least a first portion of a zone around the stopped autonomous vehicle; a portable device configured to be operated by a user at a location where the autonomous vehicle is stopped; a control subsystem communicatively coupled to the autonomous vehicle and the portable device, the control subsystem comprising a processor configured to: receive a request to allow restarting of movement of the autonomous vehicle following the autonomous vehicle being stopped; receive autonomous vehicle sensor data from the at least one vehicle sensor; receive a communication from the portable device, wherein the communication from the portable device comprises information regarding whether a second portion of the zone around the autonomous vehicle is free of obstructions, wherein, when combined, the first portion of the zone around the stopped autonomous vehicle and the second portion of the zone around the stopped autonomous vehicle comprise an entire zone around the stopped autonomous vehicle; determine, based on the autonomous vehicle sensor data, whether the first portion of the zone around the autonomous vehicle is free of obstructions that would prevent movement of the stopped autonomous vehicle; determine, based on the communication from the portable device, whether the second portion of the zone around the stopped autonomous vehicle is free of obstructions that would prevent movement of the stopped autonomous vehicle; if it is determined that both the first portion of the zone around the stopped autonomous vehicle and the second portion of the zone around the stopped66656456ATTORNEY DOCKET NO.PATENT APPLICATION 088329.0106USSN 16/993,533(2020010US-PA2)9 of 20autonomous vehicle are free of obstructions, allow the stopped autonomous vehicle to begin moving; and if it is determined that at least one of the first portion of the zone around the stopped autonomous vehicle or the second portion of the zone around the stopped autonomous vehicle is not free of obstructions, prevent the stopped autonomous vehicle from beginning to move, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 9 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, comprising: receiving a request to allow restarting of movement of an autonomous vehicle following the autonomous vehicle being stopped; receiving autonomous vehicle sensor data from the at least one vehicle sensor located on the autonomous vehicle and configured, when the autonomous vehicle is stopped, to observe a first field-of-view comprising at least a first portion of a zone around the stopped autonomous vehicle; receiving a communication from a portable device operated by a user at a location where the autonomous vehicle is stopped, wherein the communication from the portable device comprises information regarding whether a second portion of the zone around the autonomous vehicle is free of obstructions, wherein, when combined, the first portion of the zone around the stopped autonomous vehicle and the second portion of the zone around the stopped autonomous vehicle comprise an entire zone around the stopped autonomous vehicle; determining, based on the autonomous vehicle sensor data, whether the first portion of the zone around the autonomous vehicle is free of obstructions that would prevent movement of the stopped autonomous vehicle; determining, based on the communication from the portable device, whether the second portion of the zone around the stopped autonomous vehicle is free of obstructions that would prevent movement of the stopped autonomous vehicle; if it is determined that both the first portion of the zone around the stopped autonomous vehicle and the second portion of the zone around the stopped autonomous vehicle are free of obstructions, allowing the stopped autonomous vehicle to begin moving; and if it is determined that at least one of the first portion of the zone around the stopped autonomous vehicle or the second portion of the zone around the stopped autonomous vehicle is not free of obstructions, preventing the stopped autonomous vehicle from beginning to move, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 14 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a control subsystem, comprising: a network interface configured to communicate with: an autonomous vehicle comprising at least one vehicle sensor located on the autonomous vehicle and configured, when the autonomous vehicle is stopped, to observe a first field-of-view comprising at least a first portion of a zone around the stopped autonomous vehicle, and a portable device configured to be operated by a user at a location where the autonomous vehicle is stopped; and a processor communicatively coupled to the network interface and configured to: receive a request to allow restarting of movement of the autonomous vehicle following the autonomous vehicle being stopped; receive autonomous vehicle sensor data from the at least one vehicle sensor; receive a communication from the portable device, wherein the communication from the portable device comprises information regarding whether a second portion of the zone around the autonomous vehicle is free of obstructions, wherein, when combined, the first portion of the zone around the stopped autonomous vehicle and the second portion of the zone around the stopped autonomous vehicle comprise an entire zone around the stopped autonomous vehicle; determine, based on the autonomous vehicle sensor data, whether the first portion of the zone around the autonomous vehicle is free of obstructions that would prevent movement of the stopped autonomous vehicle; determine, based on the communication from the portable device, whether the second portion of the zone around the stopped autonomous vehicle is free of obstructions that would prevent movement of the stopped autonomous vehicle; if it is determined that both the first portion of the zone around the stopped autonomous vehicle and the second portion of the zone around the stopped 66656456ATTORNEY DOCKET NO.PATENT APPLICATION088329.0106USSN 16/993,533(2020010US-PA2)16 of 20autonomous vehicle are free of obstructions, allow the stopped autonomous vehicle to begin moving; and if it is determined that at least one of the first portion of the zone around the stopped autonomous vehicle or the second portion of the zone around the stopped autonomous vehicle is not free of obstructions, prevent the stopped autonomous vehicle from beginning to move, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  

/NIMESH PATEL/Primary Examiner, Art Unit 2642